Information to identify the case:
Debtor
                 Heritage Home Group LLC                                               EIN 46−4099506
                 Name


United States Bankruptcy Court District of Delaware                                    Date case filed in chapter 11           7/29/18

Case number: 18−11736−KG                                                               Date case converted to chapter 7     3/15/19


Official Form 309D (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                    12/17

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.Valid Picture ID is required for access to the J.
Caleb Boggs Federal Building. Additionally, Debtor(s) must also present photo ID plus original verification of his/her
social security number to the Bankruptcy Trustee. If you do not have a photo ID and/or original verification of your
social security number, please contact the Office of the United States Trustee's (302−573−6491).
1. Debtor's full name                  Heritage Home Group LLC
2. All other names used in             dba La Barge, dba Thomasville & Co., dba
    the last 8 years                   Broyhill Furniture, dba HH Group, dba Drexel
                                       Heritage, 5,The case has 5 alias and 0 were
                                       allowed to be extracted.
3. Address                             1925 Eastchester Drive
                                       High Point, NC 27265
4. Debtor's attorney                   Pauline K. Morgan                                         Contact phone 302 571−6600
   Name and address                    Young Conaway Stargatt & Taylor, LLP
                                       Rodney Square                                             Email: bankfilings@ycst.com
                                       1000 North King Street
                                       Wilmington, DE 19801
5. Bankruptcy trustee                  Alfred T. Giuliano                                       Contact phone 856−767−3000
   Name and address                    Giuliano Miller & Co., LLC
                                       Berlin Business Park                                     Email: atgiuliano@giulianomiller.com
                                       140 Bradford Drive
                                       West Berlin, NJ 08091
6. Bankruptcy clerk's office 824 Market Street, 3rd Floor                                        Hours open: Monday − Friday 8:00 AM −
   Documents in this case may Wilmington, DE 19801                                               4:00 PM
   be filed at this address.
   You may inspect all records                                                                   Contact phone 302−252−2900
   filed in this case at this office
   or online at www.pacer.gov.                                                                   Date: 3/28/19
7. Meeting of creditors                April 19, 2019 at 12:00 PM                       Location:
   The debtor's representative                                                          844 King Street, Room 3209,
   must attend the meeting to be       The meeting may be continued or adjourned to a Wilmington, DE 19801
   questioned under oath.              later date. If so, the date will be on the court
   Creditors may attend, but are       docket.
   not required to do so.

                                                                                                 For more information, see page 2 >

Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set    page 1
Debtor Heritage Home Group LLC                                                                                  Case number 18−11736−KG

8. Deadlines                           Deadline for all creditors to file a proof of claim Filing deadline: 5/24/19
   The bankruptcy clerk's office       (except governmental units):
   must receive proofs of claim
   by the following deadlines.         Deadline for governmental units to file a proof Filing deadline: 9/11/19
                                       of claim:
                                       A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                       may be filed either electronically or as a paper document. For more information on how to file
                                       a Proof of Claim, visit the Delaware Bankruptcy Court's website at
                                        www.deb.uscourts.gov/claims−information or any bankruptcy clerk's office. If you do not file
                                       a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must
                                       file a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                       Secured creditors retain rights in their collateral regardless of whether they file a proof of
                                       claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
                                       with consequences a lawyer can explain. For example, a secured creditor who files a proof
                                       of claim may surrender important nonmonetary rights, including the right to a jury trial.


9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                            asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                      United States bankruptcy law if you have any questions about your rights in this case.

10. Liquidation of the                 The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    debtor's property and              property. If the trustee can collect enough money, creditors may be paid some or all of the
                                       debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
    payment of creditors'              any share of that money, you must file a proof of claim, as described above.
    claims
Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set    page 2
